AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas

           DAN BUNKERING (AMERICA) INC.                                 )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                           Civil Action No. 4:20-CV-00321 IN ADMIRALTY
                                                                        )
        SWIBER MARINE MEXICO, S.A. DE                                   )
 C.V., RANGER OFFSHORE, INC., IN PERSONAM                               )
         AND M/V SWIBER ADA IN REM
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Swiber Marine de Mexico S.A. de C.V.
                                           Corporativo Antara I, Av Ejército Nacional 843 B, Granada, Miguel Hidalgo, 11520
                                           Ciudad de México, CDMX, Mexico




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Anacarolina Estaba
                                           Foley & Lardner LLP
                                           1000 Louisiana, Suite 2000
                                           Houston, Texas 77002


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF J.
                                                                                   David COURT
                                                                                           Bradley, Clerk of Court


Date: October 6, 2020
Date:
                                                                                     s/ Jacqueline
                                                                                          Signature ofMata
                                                                                                       Clerk or Deputy Clerk
                                                                                     Signature of Clerk or Deputy Clerk
